DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending; 
Claims 1-20 original; claims 7 and 13-20 are withdrawn;
Claims 1-6 and 8-12 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 01/15/2021 and reviewed by the Examiner.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 02/21/2022 is acknowledged. However, the election appears to contain an error with respect to the election of claims. A telephone call was made by the Examiner to confirm if the Applicant intends to elect Group I (claims 1-6 and 8-12) and not claims 1-16 and 20. The Applicant informed the Examiner that the written response contains error the elected group is Group I (claims 1-6 and 8-12).The traversal is on the grounds that claim 7 requires the feature of claim 1. This is not found persuasive because although claim 7 require the features of claim 1 it further require specific steps installing the bracket. Thus, as mentioned in the office action mailed on 12/20/2021. The apparatus as claimed can be used to practice another and materially different process e.g. process of performing the maintenance or testing the product which require different field of 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the stud-clamping flange" in lines 11-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is further indefinite because it is unclear how many clamping flanges are being claimed.
Dependent claims 2-6 and 8-12 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharevitz (U.S. Pat. Pub. No. 20100176138 A1).
Regarding claim 1, Zacharevitz teaches a telescoping support bracket comprising:
a first telescoping member (Zacharevitz; 60) and a second telescoping member (Zacharevitz; 70), wherein the first and second telescoping members are identical, and wherein the second telescoping member is rotated about 180 degrees as compared to the first telescoping member;
wherein each of the first telescoping member and the second telescoping member comprise:
two telescoping legs (Zacharevitz; 22, 24, 26 and 28), wherein the two telescoping legs of the first telescoping member are mated with the two telescoping legs of the second telescoping member; and
a stud-connecting arm including a tab (Zacharevitz; 32) defining a mounting hole (Zacharevitz; 3); a clamping flange (Zacharevitz; 34) configured to clamp onto a stud.
Zacharevitz does not explicitly teach the tab and the clamping flange of the telescoping members are spaced apart heightwise. However, teaches the box bracket (Zacharevitz; 50a) having the tab (Zacharevitz; 256a) and the clamping flange (Zacharevitz; 252a or 278) are spaced apart heightwise to define a clearance to mesh with another one of the box bracket on a same stud without overlapping the stud connecting arms. Providing heightwise configuration of the tab and clamping flange is old and well know in the art as evidenced by reference Zacharevitz. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Zacharevitz having the telescoping member with the tab and clamping flange that are configured to receive the stud-clamping flange of an opposite one of the stud-connecting arms of another one of the telescoping support bracket to mesh stud-connecting arms of two of the telescoping brackets on a same stud without overlapping the stud-connecting arms. The motivation would have been to mesh the brackets without overlapping the members as suggested in Figs 2B-DE.
Regarding claim 2, Zacharevitz teaches the clamping flange (Zacharevitz; 278) defines a second mounting hole (Zacharevitz; 279).
Regarding claim 3, Zacharevitz teaches the clamping flange (Zacharevitz; 278) is resiliently deflectable and configured to apply force to the stud to hold the bracket on the stud during mounting.
Regarding claim 4, Zacharevitz teaches the telescoping legs (Zacharevitz; 22, 24, 26 and 28) contain a plurality of holes along a length thereof.
Regarding claim 8, Zacharevitz teaches a box bracket system comprising:
the telescoping support bracket of claim 4; and
a box bracket (Zacharevitz; 250a) comprising:
a face plate (Zacharevitz; plate of 250a) defining slots (Zacharevitz; 257a) that allow access to the holes of the telescoping support bracket; and
(Zacharevitz; keyhole openings).
Regarding claim 9, Zacharevitz teaches the box bracket further comprises a stud-mounting flange (Zacharevitz; 264) extending laterally outward and disposed on a perimeter of the face plate, wherein the stud-mounting flange defines a fastener opening (Zacharevitz; opening of 264).
Regarding claim 10, Zacharevitz teaches the box bracket further comprises a base flange (Zacharevitz; 260a) extending rearward from a lower edge margin of the face plate.
Regarding claim 11, Zacharevitz teaches The box bracket system of claim 8 wherein the box bracket further comprises a clamping flange (Zacharevitz; 258a) configured to engage at least one telescoping leg of the telescoping support bracket, wherein the clamping flange is resiliently deflectable and configured to apply force to telescoping support bracket to hold the box bracket on the telescoping support bracket during mounting.
Regarding claim 12, Zacharevitz teaches wherein the box bracket. However, Zacharevitz does not explicitly teach the box bracket further comprises at least one strap extending outwardly from the face plate. The Examiner takes the official notice that providing a strap is old and well know in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the box bracket of Zacharevitz having the at least one strap extending outwardly from the face plate. The motivation would have been to provide appropriate gap during the retention. Therefore, it would have been obvious to modify Zacharevitz as specified in claim 12.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zacharevitz (U.S. Pat. Pub. No. 20100176138 A1) in view of Witherbee (U.S. Pat. Pub. No. 20160360629 A1).
Regarding claim 5, Zacharevitz teaches the bracket. However, Zacharevitz  does not explicitly teach indicia on the two telescoping legs to indicate a length of the bracket at a given configuration. Witherbee teaches indicia (Witherbee; 40) on the two telescoping legs to indicate a length of the bracket at a given configuration.
Zacharevitz and Witherbee are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Zacharevitz having the indicia as disclosed by Witherbee. The motivation would have been to facilitate the mounting of the boxes. Therefore, it would have been obvious to modify Zacharevitz as specified in claim 5.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zacharevitz (U.S. Pat. Pub. No. 20100176138 A1) in view of Oh (U.S. Pat. Pub. No. 20200378553 A1).
Regarding claim 6, Zacharevitz teaches the clamping flange. However,  Zacharevitz does not explicitly teach indicia indicating the center line of the telescoping support bracket.
Zacharevitz and Oh are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Zacharevitz having the 
Alternatively, claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffari (U.S. Pat. No. 9564744 B2) in view of Zacharevitz (U.S. Pat. Pub. No. 20100176138 A1).
Regarding claim 1, Jaffari teaches a telescoping support bracket comprising:
a first telescoping member (Jaffari; Fig. 3B; 100-A) and a second telescoping member (Jaffari; 100-B), wherein the first and second telescoping members are identical, and wherein the second telescoping member is rotated about 180 degrees as compared to the first telescoping member;
wherein each of the first telescoping member and the second telescoping member comprise:
two telescoping legs (Jaffari; 120-A, 120B), wherein the two telescoping legs of the first telescoping member are mated with the two telescoping legs of the second telescoping member; and
a stud-connecting arm including a tab (Jaffari; 112 of Fig. 3B) defining a mounting hole (Jaffari; 114).
However, Jaffari does not explicitly teach a clamping flange configured to clamp onto a stud, wherein the tab and the stud-clamping flange are spaced apart heightwise to define a clearance configured to receive the stud- clamping flange of an opposite one of the stud-connecting arms of another one of the telescoping support bracket to mesh stud-connecting arms of two of the telescoping brackets on a same stud without overlapping the stud-connecting arms.
(Zacharevitz; 252a) configured to clamp onto a stud, wherein the tab (Zacharevitz; 258a or 278) and the stud-clamping flange are spaced apart heightwise to define a clearance configured to receive the stud-clamping flange of an opposite one of the stud-connecting arms of another one of the telescoping support bracket to mesh stud-connecting arms of two of the telescoping brackets on a same stud without overlapping the stud-connecting arms.
Jaffari and Zacharevitz are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bracket of having the clamping flange and the tab configuration as disclosed by Zacharevitz. The motivation would have been mesh the brackets in side by side configuration as disclosed in Fig. 2C of reference Zacharevitz. Therefore, it would have been obvious to modify Jaffari as specified in claim 1.
Regarding claim 2, Jaffari as modified teaches the clamping flange (Zacharevitz; 278) defines a second mounting hole (Zacharevitz; 279).
Regarding claim 3, Jafari as modified teaches the clamping flange (Zacharevitz; 278) is resiliently deflectable and configured to apply force to the stud to hold the bracket on the stud during mounting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631